Title: James Madison to Arthur S. Brockenbrough, 17 March 1830
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Mar. 17. 1830
                            
                        
                        
                       
                        I have recd. your letter of the 12th. but none yet from Mr. Randolph Being not a judge of stonework or the
                            proper charge for it, I shall the more readily acquiesce in the judgt. of my better informed Colleagues, or in that of
                            either if both should not in time be heard from. With friendly respects
                        
                            
                                
                            
                        
                    